NO. 12-10-00240-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
ROBERT F. CALDWELL,                           §                      APPEAL
FROM THE 87TH
APPELLANT            
 
V.                                                                    §                      JUDICIAL
DISTRICT COURT
            
ASSISTANT WARDEN EDDIE
BAKER,
ET AL,
APELLEES                                                               §                      ANDERSON
COUNTY, TEXAS     



MEMORANDUM
OPINION
                                                                  PER
CURIAM
            This
appeal is being dismissed because Appellant, Robert F. Caldwell, has failed to
comply with the Texas Rules of Appellate Procedure.  See Tex. R. App. P.  42.3. Pursuant to rule
32.1, Caldwell’s docketing statement was due to have been filed at the time the
appeal was perfected, i.e., July 1, 2010.  See Tex. R. App. P. 32.1.  On July 28, 2010, this court received
Caldwell’s notice of appeal from the trial court, and notified Caldwell that he
should file a docketing statement immediately if he had not already done so.  
            Because
Caldwell did not file the docketing statement as requested in our July 28,
2010, letter, this court issued a second notice on August 12, 2010, advising
Caldwell that the docketing statement was past due.  The notice further
provided that unless the docketing statement was filed on or before August 23,
2010, the appeal would be presented for dismissal in accordance with Texas Rule
of Appellate Procedure 42.3.  By letter filed on August 16, 2010, Caldwell
responded that docketing statements are for attorneys and, without completing
it, returned the form we had furnished him.  Because Caldwell has failed, after
notice, to comply with rule 32.1, the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
            Opinion delivered August 18, 2010.
                Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
(PUBLISH)